Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 9-19 in the reply filed on 5/25/2022 is acknowledged.
Claims 1-8 and 20-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al (CN 103073146 A).
The machine translation provided by applicant is relied upon for this action.
Examiner notes that intended use language in apparatus claims is not accorded patentable weight where the statement of intended use does not distinguish over the prior art apparatus (MPEP 2114.II).
See further MPEP 2115 regarding the material worked upon by an apparatus or system; such material does not impart patentability to the claims.  Examiner notes that, in the instant invention, some aspects may be considered part of the structure e.g. in particular the draw solute employed by a forward osmosis device (which may be akin to a working fluid).  However, more broadly, claim limitations regarding the material worked upon such as the solvent or the source of a solvent-containing-liquid are not considered part of the structure of the device and do not impart patentability.
With respect to claim 9, He teaches a system for treatment of wastewater using a forward osmosis membrane and membrane distillation.  The system employs FO to concentrate the wastewater and membrane distillation to dehydrate the draw solution (“drive liquid”) from the FO, thereby renewing it for reuse in the FO and separating purified water [Abs].  The draw solute may employ organic salts, including e.g. magnesium chloride [pg. 7, 11th para.].
He does not specify whether the flow at the FO membrane would be countercurrent or co-current, but any system must employ at least one of these arrangements and so it would inherently satisfy the claim requirements.  As such, given the broadest reasonable interpretation, the system taught by He anticipates the claimed invention.
With respect to claim 12, the second step employs membrane distillation, which is evaporative.
With respect to claim 13, the temperature employed for membrane distillation is drawn to the intended use and does not distinguish structurally.  Viable operating ranges are discussed by He [pg. 8, 3rd and 4th para.] such that He would be capable of operating at the claimed range.
With respect to claims 14 and 15, as above He teaches that the draw solution may include magnesium chloride (which would represent the FO permeate output stream, i.e. in dilute form).
With respect to claims 16 and 17, He teaches that the membrane distillation may employ a PES membrane that is modify with CF4 groups, such that it may be considered a fluorine-based polymer [pg. 11, 3rd-to-last para.], and that this may reach 10 LMH (L/m2/hr) i.e. about 10 kg/m2/hr, which lies within the claimed range [pg. 11, last para.].
With respect to claims 18 and 19, the solvent-containing material is an input and represents the material worked upon, and does not distinguish structurally for the claimed system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over He et al in view of Shimizu et al (JP 2013-198893 A) and/or Wang et al (PBI nanofiltration hollow fiber membranes…, Journal of Membrane Science, 2007).
	The machine translation of Shimizu provided by applicant is relied upon for this action.
	With respect to claim 9, see the rejection over He above.  If the teachings of He are not sufficient to anticipate the required countercurrent or co-current flow arrangement, then at minimum such arrangement would have been obvious to one of ordinary skill in the art in view of Shimizu or Wang, which teach hollow fiber membrane configurations for FO, as is known in the art, and for which either countercurrent or co-current flow would at minimum have been obvious as they require flow from one end to the other through the lumens and through the outer space of the membrane module.  The use of such configuration would have been obvious because, as in Shimizu, hollow fiber configurations have benefits such as low concentration polarization and the like [0003] or, in view of Wang, benefits such as self-supporting structure and high ratio of membrane surface-to-module volume [pg. 7, 1st para.].  Wang depicts an example module [Fig. 2] and explicitly contemplates co-current flow but, regardless, choosing countercurrent or co-current flow would have been obvious at least when employing a hollow fiber module as typical options in the art.
	With respect to claims 10 and 11, He is silent to the use of a hollow fiber configuration but, as above, both Shimizu and Wang teach benefits such as low concentration polarization or high surface area that would lead one of ordinary skill in the art to adopt a hollow fiber configuration for an FO process such as He’s.
	Regarding configuration such that feed is provided in the lumen of the hollow fibers and draw solution is provided in the space surrounding the fibers, Wang discusses this as an option for e.g. a PRO mode [pgs. 7-8, sec. 2.5] or as a standard operating mode if the pressure on the draw side is sufficiently low, and Shimizu suggests that either configuration may be employed e.g. depending on design considerations for the module and the concentration and flowrate of the draw solution and the like.
	As such, providing a system in which the feed is provided on the inner side of the hollow fibers would have been obvious to one of ordinary skill in the art as a suitable option for FO as discussed by Wang and/or Shimizu, based on considerations such as draw solute concentration and flowrate and the like, or pressure considerations, or to provide additional functionality e.g. energy recovery via PRO.  In any case, the claimed invention would have been obvious to one of ordinary skill in the art.
	With respect to claims 12-19, see the 102 rejections above.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over He et al (or He et al in view of Shimizu et al and/or Wang et al), in view of Cui et al (Recent progress in fluoropolymers for membranes, Progress in Polymer Science, 2014).
See the rejection over He above.  If the fluorine-modified PES taught by He is not considered sufficient recitation of a fluorine-based polymer, then the use of such a polymer for membrane distillation would have been obvious to one of ordinary skill in the art.  Cui teaches the use of fluoropolymers in membrane applications [Abs] and teaches their value in the field due to high thermal stability, good chemical resistance, good membrane forming properties, and the like [pg. 166, sec. 1.2].  As discussed by Cui, membrane distillation (MD) generally requires hydrophobic, porous membranes [Table 1] and suggests various fluoropolymers are suited to this application e.g. PVDF, PTFE, and copolymers thereof [Table 2].
It would have been obvious to one of ordinary skill in the art to modify He’s taught system to employ a fluoropolymer membrane for the membrane distillation step because, as in Cui, fluoropolymers such as PVDF and PTFE can have superior properties for membrane applications and are well suited to applications such as membrane distillation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777